United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-4262EM
                                   _____________

Herman Smith, Jr., *
                                         *
                    Appellant,           * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
Trans World Airlines, Inc.,              *     [UNPUBLISHED]
                                         *
                    Appellee.            *
                                   _____________

                              Submitted: November 20, 1998
                                  Filed: November 27, 1998
                                   _____________

Before RICHARD S. ARNOLD, FAGG, and HALL,* Circuit Judges.
                          _____________

PER CURIAM.

       Herman Smith, Jr. appeals the district court's grant of summary judgment to
Trans World Airlines, Inc. (TWA) on Smith's race discrimination claim. Having
reviewed the record and the parties' briefs, we conclude Smith is not entitled to relief.
Assuming for the purpose of our review that Smith established the elements of a prima
facie case, we agree with the district court's analysis that there is no substantial
evidence in the record tending to show that TWA's decision to demote Smith from


      *
       The Honorable Cynthia Holcomb Hall, United States Circuit Judge for the Ninth
Circuit, sitting by designation.
flight line shift manager to his former position as aircraft maintenance supervisor was
a pretext for race discrimination. We thus conclude the district court correctly granted
summary judgment, and we affirm without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-